Pope, Judge.
Did the trial court commit reversible error granting appellee insurer’s motion for summary judgment on the ground that the pertinent portion of the application for insurance in this case (set forth in the Appendix to this opinion) substantially complied with the applicable provisions of the Georgia Motor Vehicle Accident Reparations Act (OCGA § 33-34-5) pertaining to applications prior to November 1, 1982? We find no error. Accord St. Paul Fire &c. Ins. Co. v. Nixon, 252 Ga. 469 (314 SE2d 215) (1984); Chaney v. Ga. Mut. Ins. Co., 174 Ga. App. 734 (331 SE2d 78) (1985); Phoenix Ins. Co. v. Womack, 174 Ga. App. 140 (329 SE2d 282) (1985); Reed v. Ga. Farm Bureau Mut. Ins. Co., 171 Ga. App. 126 (318 SE2d 746) (1984).1 See also Appendix II, Atlanta Cas. Co. v. Flewellen, 164 Ga. App. 885, 894 (300 SE2d 166) (1982).

Judgment affirmed.


Deen, P. J., and Beasley, J., concur.


*239


*240Decided September 26, 1985
Rehearing denied December 4, 1985
R. Leslie Waycaster, Jr., for appellant.
Robert M. Darroch, for appellee.

 See Appendices to Associated Indem. Corp. v. Sermons, 175 Ga. App. 513 (333 SE2d 902) (1985), for reproductions of the forms in these cases.